Exhibit 10.1

 

Unity Biotechnology, Inc.

Amended and Restated Non-Employee Director Compensation Program

(Effective March 14, 2019)

 

 

Whereas the Unity Biotechnology, Inc. (the “Company”) Non-Employee Director
Compensation Program was adopted under the Company’s 2018 Incentive Award Plan
(the “Plan”) and became effective upon the closing of the Company’s initial
public offering of its common stock (the “IPO”). This Amended and Restated
Non-Employee Director Compensation Program (the “Amended Program”) shall be
effective as of March 14, 2019. Capitalized terms not otherwise defined herein
shall have the meaning ascribed in the Plan.  

 

Cash Compensation

 

Effective on January 1, 2019, annual retainers will be paid in the following
amounts to Non-Employee Directors:

 

Non-Employee Director:

$35,000

Lead Independent Director

$25,000

Chair of Audit Committee:

$15,000

Chair of Compensation Committee:

$10,000

Chair of Nominating and Corporate Governance Committee:

$8,000

Chair of Science Committee:

$10,000

Audit Committee Member (other than Chair):

$7,500

Compensation Committee Member (other than Chair):

$5,000

Nominating and Corporate Governance Committee Member (other than Chair):

$4,000

Science Committee Member (other than Chair):

$5,000

 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described above, for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such position, as
applicable.

 

Equity Compensation

 



--------------------------------------------------------------------------------

Initial Stock Option Grant:

Each Non-Employee Director who is initially elected or appointed to serve on the
Board after the IPO shall be granted an Option under the Plan or any other
applicable Company equity incentive plan then-maintained by the Company to
purchase that number of shares of Common Stock such that the Option has a Grant
Date Value (as defined below) equal to $450,000 (the “Initial Option”).  For the
purposes of this Amended Program, “Grant Date Value” shall mean the fair value
of an option determined using the Black-Scholes pricing

model with the volume weighted average trading price of a share of Common Stock
on the stock exchange on which the Common Stock is then listed or traded for the
thirty (30) consecutive trading days ending on the trading day prior to the date
of grant and the volatility, risk-free rate and life expectancy assumptions in
the Company’s most recent public filings disclosing those assumptions.

 

The Initial Option will be automatically granted on the date on which such
Non-Employee Director commences service on the Board, and will vest as to 1/36th
of the shares subject thereto on each monthly anniversary of the applicable date
of grant such that the shares subject to the Initial Option are fully vested on
the third anniversary of the grant, subject to the Non-Employee Director
continuing in service on the Board through each vesting date.

 

Annual Stock Option Grant:

Each Non-Employee Director who is serving on the Board as of the date of each
annual shareholder meeting of the Company (each, an “Annual Meeting”) shall be
granted an Option under the Plan or any other applicable Company equity
incentive plan then-maintained by the Company to purchase that number of shares
of Common Stock such that the Option has a Grant Date Value equal to $225,000
(the “Annual Option”), provided that the number of shares subject to the Annual
Option will be prorated for any partial year of service as a Non-Employee
Director.

 

The Annual Option will be automatically granted on the date of the applicable
Annual Meeting, and will vest in full on the earlier of (i) the first
anniversary of the date of grant and (ii) immediately prior to the Annual
Meeting following the date of grant, subject to the Non-Employee Director
continuing in service on the Board through such vesting date.

 

The per share exercise price of each Option granted to a Non-Employee Director
shall equal the Fair Market Value of a share of common stock on the date the
Option is granted.

 

The term of each Option granted to a Non-Employee Director shall be ten (10)
years from the date the Option is granted.

 

No portion of an Initial Option or Annual Option which is unvested or
unexercisable at the time of a Non-Employee Director’s termination of service on
the Board shall become vested and exercisable thereafter.

 

Members of the Board who are employees of the Company or any parent or
subsidiary of the Company who subsequently terminate their service with the
Company and any parent or subsidiary of the Company and remain on the Board will
not receive an Initial Option, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Options as described
above.

 

Change in Control

 

--------------------------------------------------------------------------------

Upon a Change in Control of the Company, all outstanding equity awards granted
under the Plan and any other equity incentive plan maintained by the Company
that are held by a Non-Employee Director shall become fully vested and/or
exercisable, irrespective of any other provisions of the Non-Employee Director’s
Award Agreement.

 

Reimbursements

The Company shall reimburse each Non-Employee Director for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by such
Non-Employee Director in the performance of his or her duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures as in effect from time to time.

Miscellaneous

 

The other provisions of the Plan shall apply to the Options granted
automatically pursuant to this Amended Program, except to the extent such other
provisions are inconsistent with this Amended Program.  All applicable terms of
the Plan apply to this Amended Program as if fully set forth herein, and all
grants of Options hereby are subject in all respect to the terms of such
Plan.  The grant of any Option under this Amended Program shall be made solely
by and subject to the terms set forth in a written agreement in a form to be
approved by the Board and duly executed by an executive officer of the Company.

 

Effectiveness

 

This Amended Program is effective as of March 14, 2019.  

 

 

* * * * *

 

I hereby certify that the foregoing Amended Program was duly adopted by the
Board of Directors of Unity Biotechnology, Inc. on March 14, 2019.

Executed on this 14th day of March, 2019.

 

/s/ Tamara L. Tompkins

Corporate Secretary

 

 

 